82 F.3d 403
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Hector Rivera SANTANA, Defendant, Appellant.
No. 95-1285.
United States Court of Appeals, First Circuit.
April 23, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Gilberto Gierbolini-Ortiz, Senior U.S. District Judge ]
Arthur R. Silen and Roberts & Newman, P.A. on brief for appellant.
Guillermo Gil, United States Attorney, and Charles E. Fitzwilliam, Assistant U.S. Attorney, on Motion for Summary Disposition for appellee.
D. Puerto Rico
AFFIRMED.
Before SELYA, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
Defendant's counsel has submitted an Anders brief and motion to withdraw, asserting that there are no meritorious issues to be raised on appeal.  See Anders v. State of California, 386 U.S. 738, 744 (1967);  1st Cir.  Loc. R. 46.4(a)(4).   Defendant has not filed a separate brief, and the government has moved for summary dismissal of this appeal.   As required by Anders, we have conducted a full examination of the proceedings.   Based on that examination, we conclude that this appeal is wholly frivolous as it presents no issue having an arguable basis in law or fact.


2
The undisputed facts amply support defendant's conviction of the crimes charged, and the plea change hearing covered all the necessary points.   Further, defendant received the benefit of the safety valve provision, 18 U.S.C. § 3553(f).   The court properly proceeded under the sentencing guidelines to calculate the base offense level for the amount of cocaine involved and to give defendant the full three-level credit for his acceptance of responsibility.   Defendant received the minimum sentence and release terms under the applicable guidelines range.   Hence, there is no arguable appellate issue as to defendant's conviction, plea, and sentence.


3
Moreover, no appealable issue arises as to defendant's requests for an additional downward adjustment or departure.   Defendant did not pursue those requests at the sentencing hearing, so they may be deemed waived.   In any case he presented no particular facts justifying such an adjustment or departure based on either his role in the offense or his family responsibilities.


4
Counsel's motion to withdraw is granted, and appellant's conviction and sentence are affirmed.   See 1st Cir.  Loc. R. 27.1.